Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 1 of 22 PageID 9270




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

     ANTHONY SOS,

            Plaintiff,
                                                            CASE NO.: 6:17-cv-890-orl-18KRS
     v.

     STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, a foreign insurance
     company

            Defendant.



                         STATE FARM’S OPPOSITION TO PLAINTIFFS’
                            MOTION FOR SUMMARY JUDGMENT

           This is a unique motion for summary judgment. Plaintiffs apparently seek summary

    judgment on behalf of the class, but do they not present evidence to support their class-wide

    motion nor do they even attempt to present any type of class-wide damages. Instead, they rely

    entirely on the Court’s prior order that Anthony Sos’s Policy required the payment of taxes

    and fees and ask the Court to just copy that result here. And rather than address class-wide

    damages, as required by the Supreme Court in a class action, Plaintiffs request that this Court

    appoint a special master or magistrate judge to determine a process for assessing damages.

           Additionally, the class does not have claims for interest or attorneys’ fees, as the

    insureds were paid in the remediation before they had any legal status as class members, so

    neither remedy was ever triggered. As set forth below, Plaintiffs fall far short of meeting their

    burden on a motion for summary judgment, and the Court should deny this motion.
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 2 of 22 PageID 9271




    I.     FACTS

           State Farm issued two policies during the class period. Sos’s Policy covers a “loss

    caused by collision to a covered vehicle” and provides that State Farm will “[p]ay the actual

    cash value of the covered vehicle minus any applicable deductible.” Ex. A. The other

    operative Policy in Florida during the relevant time period (Form 9810.7) provides that “Actual

    cash value is determined by the market value, age and condition at the time the loss occurred.”

    Ex. B. “Actual cash value” is not defined in either Policy.

           State Farm treats “actual cash value” as the market value of the vehicle, which is

    calculated separately from taxes and fees. Ex. C, Platt Dep. 54:25-55:2; Ex. D, Graff Dep.

    12:22-223. Although taxes and fees are not required under the Policies, it is State Farm’s

    practice to pay taxes and title transfer fees on total losses in Florida. Ex. E, Graff Decl. ¶ 9.

    During the class period, and at the time of Plaintiff’s accident, State Farm’s TLST had a

    “business rule” in place for Florida that changed the tax field in the TLST to zero dollars when

    a claims specialist indicated that the claim was on a leased vehicle for some total loss claims.

    Ex. C, Platt Dep. 103:22-104:3.        This was an unintended result through a computer

    programming error, and State Farm removed the business rule in mid-2017. Ex. C, Platt Dep.

    85:1-4. The business rule did not affect all leased-vehicle total loss claims in Florida. Ex. E,

    Graff Decl. ¶ 8.

           Plaintiff filed this lawsuit in May 2017. In December 2017, before Plaintiff moved for

    class certification and prior to any significant discovery or motion practice, State Farm decided

    to compensate Florida insureds who may not have received sales taxes or fees as a part of their




                                                   2
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 3 of 22 PageID 9272




    total loss settlement.1 Ex. E, Graff Decl. ¶ 10. In October 2017, State Farm identified insureds

    from 2012 to 2017 who had leased vehicles and were not paid sales taxes through a search of

    its electronic claims database. Id. ¶ 6; Ex. F, Thorpe Decl. ¶¶ 4-6. State Farm then embarked

    on a file-by-file review of approximately 2,600 claims to assess whether sales taxes had been

    paid. Ex. G, Butler Decl. at ¶¶ 6, 7, 10, 18-19. If an individual had received no taxes, they

    were paid an amount equal to Florida’s 6% sales tax plus any local sales tax, and if an insured

    had not received any fees, State Farm paid the insured $79.25. Ex. H, Butler Dep. 31:17-32:3;

    32:5-19. State Farm made payments in November and December 2017 to 2,321 insureds

    totaling $3,417,730. Ex. I, State Farm’s Interrogatory Resp. No. 11.

           In February 2018, before Plaintiff filed for class certification, State Farm independently

    identified 1,174 claims from a list of all Florida total losses that had not received any sales tax

    for remediation. Ex. G, Butler Decl. ¶ 16; Ex. E, Graff Decl. ¶ 11. State Farm then initiated a

    second remediation, identical to the first. Ex. G, Butler Decl. ¶ 19. After reviewing the 1,174

    claims, State Farm added another 704 claims to the list of Florida claims it had already

    remediated with sales taxes and fees. Ex. E, Graff Decl. ¶ 12. The remaining 470 claims were

    not remediated for a variety of reasons, including that many claims had received sales taxes

    and some were never settled as a total loss. Ex. E, Graff Decl. ¶ 14. State Farm’s continuing

    remediation efforts resulted in an additional $906,727.71 being paid to its insureds in March



    1
      As outlined in State Farm’s opposition to class certification, counsel for State Farm
    approached Plaintiff’s counsel to participate in this remediation process that would compensate
    State Farm’s insureds. Dkt. No. 85 at 6-8. State Farm to pay attorney’s fees on top of the
    amount paid to State Farm’s insureds, but Plaintiff’s counsel demanded close to a million
    dollars for themselves. Id. at 8. The parties were unable to reach an agreement as to fees and
    negotiations broke down. Id.




                                                    3
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 4 of 22 PageID 9273




    2018. Ex. I, State Farm’s Interrogatory Resp. No. 12. All told, State Farm paid $4,324,457.74

    to its insureds. Id. State Farm provided a full accounting of the payments to these vehicles to

    Plaintiffs’ counsel. Johnson Decl. ¶ X.

              The Court certified a class of all “underpaid” State Farm insureds, which consisted of

    the remediated individuals and a group of insureds that Plaintiffs argued were “underpaid” and

    not part of the remediation. During the class notice process, State Farm and Plaintiffs’ counsel

    determined that only four of the 841 “underpaid” insureds were leased vehicles. On those

    claims, State Farm had paid varying amounts between 0 and 6% of the ACV, which appears

    to be simply an entry error during the original claims handling. State Farm has moved to

    decertify the class because these four insureds cannot form the basis of a class, nor can the

    remediated individuals whose claims are moot.

    II.       RESPONSE TO PLAINTIFFS’ “UNDISPUTED” FACTS

    State Farm responds to Plaintiffs’ Statement of Undisputed Facts as follows:

          •   State Farm does not dispute the following facts: 2, 3, 4, 5, 7, 8, 9, 27.

          •   State Farm objects to the following facts because they rely exclusively on expert reports

              that (1) should be excluded; and (2) cannot form the basis of admissible facts: 10, 13,

              20, 28. FRE 801.

          •   State Farm does not believe that the following paragraphs present facts, but rather

              conclusions of law or Plaintiffs’ assertions: 14, 15, 16, 18

              Paragraph 1: State Farm disagrees with this statement because there were two policy

    forms in effect during the class period. Exs. A, B.




                                                      4
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 5 of 22 PageID 9274




            Paragraph 6: State Farm disagrees with Plaintiff’s characterization of this “fact.” The

    threshold for assessing that a vehicle is a total loss is set by the State of Florida. Fla. Stat.

    319.30. As a practice, State Farm pays the actual cash value when a vehicle is a total loss,

    rather than the cost to repair or replace a vehicle, but it is not required to do so under the Policy.

    Ex. A; Ex. C, Platt Dep. 54:25-55:2; Ex. E, Graff Decl. ¶ 9.

            Paragraph 11: State Farm disagrees with this characterization of the facts. State Farm

    uses Autosource to determine the fair market value of the vehicle, which is the actual cash

    value. Ex. C, Platt Dep. 46:18-25.

            Paragraph 12: State Farm disagrees with this characterization of the facts because

    leased vehicles are not taxed at a flat rate of 6%, but rather, they are pro-rated and paid on a

    monthly basis for the duration of the lease. See Rule 12A-l.071(1)(c), Florida Administrative

    Code. In addition, some vehicles, such as government vehicles, are exempt from sales tax.

    Florida Department of Revenue, Tax Information for Motor Vehicle Dealers, p. 19 available

    at https://floridarevenue.com/Forms_library/current/gt400400.pdf.

            Paragraph 17: State Farm does use the TLST for total loss claims handling, but the

    TLST does not calculate sales tax and fees, nor does it make any assessment of whether fees

    are mandatory. Ex. C, Platt Dep. 49:17-18.

            Paragraph 18: State Farm does not dispute that a business rule applied to zero out

    sales taxes on some leased vehicles. State Farm disagrees with Plaintiffs’ argument that this

    means that State Farm “refused to pay any sales tax.”




                                                      5
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 6 of 22 PageID 9275




           Paragraph 21: State Farm disagrees with this assertion. State Farm does not believe

    that the Policy requires payment of taxes and fees, although, it does generally pay them in

    practice. Ex. E, Graff Decl. ¶ 9.

           Paragraph 23: State Farm disagrees with this characterization. State Farm initiated a

    remediation after the filing of this lawsuit which fully compensated 2,321 insureds totaling

    $3,417,730. Ex. I, State Farm’s Interrogatory Resp. No. 11.

           Paragraph 24: State Farm disagrees with this fact. State Farm identified additional

    insureds and commenced a second remediation prior to Plaintiff’s counsel ever reviewing the

    data. Ex. G, Butler Decl. ¶ 16; Ex. E, Graff Decl. ¶ 11. State Farm also objects to citations to

    the Martin declaration because Martin was never a disclosed expert or witness in this case.

           Paragraph 25: State Farm disagrees with this fact. It engaged in a second remediation

    on February 2018, which had no relationship to Plaintiff’s motions. Ex. G, Butler Decl. ¶ 16;

    Ex. E, Graff Decl. ¶ 11.

           Paragraph 26: State Farm disagrees with the characterization of this fact. Out of over

    20,000 total losses settled in Florida, State Farm identified an additional four losses that were

    “underpaid,” which appears to be the result of a miscalculation, and not any specific policy or

    practice. See Dkt. No. 201.

    III.   ARGUMENT

           Plaintiffs’ first argument is that the “law of the case” doctrine requires the Court to find

    in Plaintiffs’ favor. This is incorrect and misconstrues Plaintiffs’ burden on a motion for

    summary judgment. Plaintiffs cannot just point to the Court’s individual ruling on Mr. Sos’s

    claim. Instead, they bear the burden of showing that, drawing all inferences in favor of State




                                                    6
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 7 of 22 PageID 9276




    Farm, there is no dispute of material fact and that Plaintiffs are entitled to judgment as a matter

    of law. Fed. R. Civ. P. 56(a); Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995).

           Plaintiffs acknowledge that the law of the case doctrine does not actually apply to

    rulings by the Court prior to final judgment (Mot. at fn. 1), but yet, spend two pages arguing

    that this Court must find summary judgment as to the class simply because the Court previously

    ruled that summary judgment was warranted as to Anthony Sos’s claim. Mot. at 9-11. The

    law on this point is unequivocal: “a court’s previous rulings may be reconsidered as long as

    the case remains within the jurisdiction of the district court. Consequently, law of the case

    applies only where there has been a final judgment.” Villeda Aldana v. Del Monte Fresh

    Produce N.A., Inc., 578 F.3d 1283, 1289 (11th Cir. 2009). There has been no final judgment

    in this case, so the Court is not bound to apply its prior ruling.2

           Instead, at summary judgment, Plaintiffs must establish that all elements of a breach of

    contract claim are met as to the class members. To prove a breach of contract, Plaintiffs must

    establish: (1) a valid contract; (2) a material breach; and (3) damages. Friedman v. New York

    Life Ins. Co., 985 So.2d 56, 58 (Fla. 4th Dist. Ct. App. 2008). Plaintiffs cannot establish any

    of these elements because: (1) only four of the class members have suffered an injury sufficient

    to confer standing; (2) there is no breach as to those four class members because taxes and fees

    are not owed under the Policy; and (3) Plaintiffs have not even attempted to show actual

    evidence that the four class members, or any others, are entitled to damages.




    2
     The Court specifically noted in its prior summary judgment order that no class had been
    certified and that any arguments as to the class were disregarded. Dkt. No. 159 at 12.




                                                     7
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 8 of 22 PageID 9277




           A.      Summary Judgment Is Inappropriate Because the Class Claims Are
                   Moot, and The Class Does Not Have Standing.

           As explained in prior submissions, there is no longer any case or controversy in this

    lawsuit. Dkt. Nos. 85, 110, 116, 201. Further, Plaintiffs’ remaining requested relief cannot

    create a case or controversy because prejudgment interest and attorneys’ fees only attach to

    contested claims, not those remediated prior to any class certification.

                   1.      The class claims are moot, and the Court should not exercise
                           jurisdiction over those claims.

           State Farm’s remediation prior to class certification compensated the insureds who

    were affected by the business rule that zeroed out taxes. Because these individuals were all

    paid at the outset of the case, their claims are moot. “Mootness is among the important

    limitations placed on the power of the federal judiciary and serves long-established notions

    about the role of unelected courts in our democratic system.” Nat’l Advert. Co. v. City of

    Miami, 402 F.3d 1329, 1332 (11th Cir. 2005). “If a lawsuit is mooted by subsequent

    developments, any decision a federal court might render on the merits of a case would

    constitute an advisory opinion.” Id. Further, “[w]hen an insurance company has ‘paid all

    benefits in full . . . [t]here is no case or controversy[.]’” A&M Gerber Chiropractic LLC v.

    Geico Gen. Ins. Co., 925 F.3d 1205, 1212 (11th Cir. 2019).

           In other contexts, courts have held that a defendant’s voluntary remediation of the

    complained-of noncompliance moots a claim. See Diaz v. Kroger Co., No. 18-cv-7953 (KPF),

    2019 WL 2357531, at *5 (S.D.N.Y. June 4, 2019) (finding a claim moot when the defendant

    removed ADA barriers); Davis v. Anthony, Inc., 886 F.3d 674, 677 (8th Cir. 2018) (finding

    that post-complaint remediation mooted the complaint when defendant provided an affidavit




                                                   8
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 9 of 22 PageID 9278




    that it had made the changes identified in the complaint). State Farm has paid all benefits to

    the class, so all but the remaining four “underpaid” class members no longer have a live claim

    in the case.

            To the extent that Plaintiffs argue that State Farm could repeat its conduct unless the

    Court rules on summary judgment, the Eleventh Circuit has held that when a defendant has

    changed the offending conduct, a plaintiff’s “mere speculation that the [defendant] may return

    to its previous ways is no substitute for concrete evidence of secret intentions.” Nat’l Advert.

    Co. v. City of Miami, 402 F.3d 1329, 1334 (11th Cir. 2005). Here, Plaintiffs’ counsel does not

    argue that the business rule remains in place, or that there is any evidence that State Farm

    would stop paying taxes and fees in the future. To the contrary, Plaintiffs’ counsel has

    repeatedly pointed out that it is State Farm’s practice to pay such taxes and fees. See e.g.,

    SOMF ¶ 21. State Farm has removed the barriers to payment of taxes and fees (the business

    rule), compensated everyone who was not paid full taxes and fees, provided an accounting of

    these efforts, and Plaintiffs’ counsel does not argue it has reason to believe that State Farm

    would change its practice in the future. There is no live controversy between the parties.

                    2.      At the time of the remediation, none of the insureds who received
                            payments had filed a lawsuit against State Farm, so they are not
                            entitled to prejudgment interest or attorneys’ fees.

            As an initial matter, at the outset of this case, the putative class had no legal status. See

    e.g. Pendlebury v. Starbucks Coffee Co., No. 04-80521-CIV, 2008 WL 113667, at *2 (S.D.

    Fla. Jan. 8, 2008) (finding that a summary judgment ruling pre-certification can only bind the

    named plaintiffs because “they were the only plaintiffs in the case at that point in time.”);

    Bailey v. Cumberland Cas. & Sur. Co., 180 F. App’x 862, 865 (11th Cir. 2006) (noting that a




                                                     9
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 10 of 22 PageID 9279




     class that was never certified does not achieve “separate legal status.”). That group of State

     Farm insureds did not bring this lawsuit, rather Anthony Sos did, and the putative class was

     not represented by Mr. Sos or his counsel pre-class certification. In re Katrina Canal Breaches

     Consol. Litig., No. 05-cv-4182, 2008 WL 4401970, at *3 (E.D. La. Sept. 22, 2008) (“A client-

     lawyer relationship with a potential member of the class does not begin until the class has been

     certified and the time for opting out by a potential member of the class has expired.”) (quoting

     ABA Committee on Ethics & Prof’l Responsibility, Formal Op. 07-445, at 3 (2007)).

              Because the group of State Farm insureds that are now class members in this case were

     fully compensated through the remediation, before they had any legal identity in this case, the

     putative class never was denied any benefit under their policies that could trigger a claim for

     interest or attorney’s fees. As a result, the statutory recovery of prejudgment interest and

     attorneys’ fees, which could be available to insureds forced to sue and fight with their insurance

     company for additional benefits, are not relevant here. Alvarado v. Rice, 614 So. 2d 498, 499

     (Fla. 1993); Fla. Stat. § 627.428. Similarly, the concept of confession of judgment does not

     apply.

                             a.     Prejudgment interest is not owed to an insured who never sues.

              Prejudgment interest is owed when “plaintiff has suffered an actual, out-of-pocket loss”

     and generally applies to cases involving the “loss of a vested property right.” Alvarado, 614

     So. 2d at 499. A trial court only assesses prejudgment interest after a verdict liquidating

     damages has been rendered. Albanese Popkin Hughes Cove, Inc. v. Scharlin, 141 So. 3d 743,

     746-47 (Fla. Dist. Ct. App. 2014). Liquidated claims are “sums which are certain, but which

     the defendant refuses to surrender.” Air Ambulance Prof’ls, Inc. v. Thin Air, 809 So. 2d 28,




                                                    10
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 11 of 22 PageID 9280




     31 (Fla. Dist. Ct. App. 2002) (emphasis added). Thus, under Florida law, prejudgment interest

     is owed when an insurance company refuses to surrender the amounts owed, and the insured

     engages in an adversarial process to recover.

               Plaintiffs cite to Colombia Casualty Co. v. Southern Flapjacks, Inc., 868 F.2d 1217

     (11th Cir. 1989), but there, the parties arbitrated the case with a third-party appraiser (because

     the insurer denied the claim) prior to the lawsuit. In that circumstance, the insurance company

     denied the claim and defended the suit. Here, that did not happen because State Farm never

     denied the putative class members claims and never refused to surrender taxes and fees on their

     claims.

                             b.      Only an insured who files a lawsuit can recover attorneys’ fees.

               Similarly, the attorneys’ fees statute provides for recovery only for those who sue an

     insurance company and recover. Fla. Stat. § 627.428. This fee-shifting statute does not apply

     in a vacuum. Rather, the statute narrowly provides that: “Upon the rendition of a judgment or

     decree by any of the courts of this state against an insurer and in favor of any named or omnibus

     insured,” the insured is entitled to attorneys’ fees. Id. The statute does not provide for recovery

     of attorneys’ fees when there is any disagreement in the amount of coverage between an

     insured and insurance company. Id. Rather, only where an insured sues in court and prevails

     is there any entitlement to attorneys’ fees. But, “[w]here suit is filed without any necessity to

     do so, attorneys’ fees under section 627.428 will be denied.” Travelers of Fla. v. Stormont, 43

     So.3d 941, 944 (Fla. Dist. Ct. App. 2010). Here, no putative class member filed a lawsuit, and




                                                     11
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 12 of 22 PageID 9281




     the class was not certified prior to State Farm’s remediation. As such, no putative class

     member is entitled to attorneys’ fees.3

                            c.      There is no confession of judgment when no suit was filed.

            Finally, the concept of confession of judgment does not apply to these individuals.

     Plaintiffs argue that the remediation is a “confession of judgment” which entitles the class

     members to prejudgment interest, attorneys’ fees, and costs. But, the confession of judgment

     doctrine allows a plaintiff who settles his claim to recover an award of attorneys’ fees “even

     though technically no judgment for the loss claimed is thereafter entered.” Goff v. State Farm

     Fla. Ins. Co., 999 So. 2d 684, 688 (Fla. Dist. Ct. App. 2008). The confession of judgment

     doctrine is not applicable to the remediated putative class members because they were not a

     part of this lawsuit and never contested the payment of their claims with State Farm. Carefree

     Lifestyles, Inc. v. Gov’t Emps. Ins. Co., No. 15-20005, 2017 U.S. Dist. Lexis 7603 at *5 (S.D.

     Fla. Jan 18, 2017) (Where a plaintiff was not “forced to sue,” attorneys’ fees may be withheld.).

            The remedies of prejudgment interest and attorney’s fees are only available to an

     insured when an insurance company denies or refuses to surrender amounts to its insureds,

     such that the insureds must sue to recover. That did not happen here with anyone in the

     remediation. State Farm paid these insureds before they had any legal status as a class.



     3
       Even if Florida law applied to insureds who were never adverse to their insurance company,
     a request for attorneys’ fees alone cannot create a justiciable controversy. See Steel Co. v.
     Citizens for a Better Env’t, 523 U.S. 83, 107 (1998) (“Obviously, however, a plaintiff cannot
     achieve standing to litigate a substantive issue by bringing suit for the cost of bringing suit.
     The litigation must give the plaintiff some other benefit besides reimbursement of costs that
     are a byproduct of the litigation itself.”); Lewis v. Cont’l Bank Corp., 494 U.S. 472, 480 (1990)
     (“[An] interest in attorney’s fees is, of course, insufficient to create an Article III case or
     controversy where none exists on the merits of the underlying claim.”).




                                                    12
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 13 of 22 PageID 9282




            This conclusion is not at odds with the policies behind the fee-shifting statute. These

     class members never had to incur any expense in order to be compensated by State Farm

     because they did not engage a lawyer to represent them. Only Mr. Sos incurred those expenses.

                    3.      The four remaining claims cannot form the basis of a class.

            The four remaining claims cannot form the basis of a class. These claims fail to meet

     the Rule 23(a) requirements: (1) they are not sufficiently numerous; (2) there is no common

     question of fact; and (3) their claims were not zeroed out by the business rule, so Anthony Sos

     is not a typical representative of these claims. Fed. R. Civ. P. 23(a); See Dkt. No. 201. Further,

     Plaintiffs have not put forward any specific evidence demonstrating that State Farm owes taxes

     and fees on these claims. As with the remediated individuals, a file-by-file review is necessary

     to determine if a claim was settled as a total loss, if the taxes and fees are owed, and if taxes

     were in fact paid on the claim. See e.g., Graff Decl. ¶ 14.

                    4.      Anthony Sos’s claim became moot before the class obtained
                            independent status, so there is no case or controversy.

            Anthony Sos’s claim is similarly moot because judgment has been satisfied as to his

     claim, so there is no class representative with any stake in this litigation left. Because his

     claims are moot as the class representative, the class claims are also moot. In similar situations,

     courts have concluded that payment of sums in satisfaction of a judgment to a proposed class

     representative moots any class claims, requiring dismissal. See Clark v. State Farm Mut. Auto.

     Ins. Co., 590 F.3d 1134, 1137-38 (10th Cir. 2009) (finding that State Farm’s payment of the

     judgment as to the named plaintiff mooted the case because plaintiff no longer had any personal

     stake in the outcome of the litigation).




                                                     13
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 14 of 22 PageID 9283




            Although the Eleventh Circuit has never directly addressed this question, courts

     consistently note that full relief for a class representative moots his or her claim. See, e.g.,

     Zeidman v. J. Ray McDermott & Co., 651 F.2d 1030, 1041 (5th Cir. 1981) (noting that “a

     purported class action becomes moot when the personal claims of all named plaintiffs are

     satisfied and no class has properly been certified” and that “[i]n such a case there is no plaintiff

     (either named or unnamed) who can assert a justiciable claim against any defendant and

     consequently there is no longer a ‘case or controversy’ within the meaning of Article III of the

     Constitution”); Willard v. Home Depot, U.S.A., Inc., No. 509CV110/RS-MD, 2009 WL

     4730644, at *3 (N.D. Fla. Dec. 7, 2009) (noting that “a named plaintiff must have a live claim

     both when she filed the complaint and when the court decides whether to certify the putative

     class” and concluding that because the plaintiff’s claim was moot she “lack[ed] standing either

     to prosecute her individual claim or to represent the putative class”); see also Geismann v.

     ZocDoc, Inc., 909 F.3d 534, 542 (2d Cir. 2018) (“Our decisions appear to recognize that where

     a defendant surrenders to ‘complete relief’ in satisfaction of a plaintiff’s claims, the district

     court may enter default judgment against the defendant—even without the plaintiff’s

     agreement thereto—and ‘[t]hen, after judgment is entered, the plaintiff’s individual claims will

     become moot for purposes of Article III.’”).

            Because Sos’s claim became moot before the class obtained independent legal status,

     there is no longer a case or controversy under Article III of the Constitution. Absent a case or

     controversy, there is no basis for the Court to grant summary judgment.




                                                     14
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 15 of 22 PageID 9284




            B.      Neither Policy Requires Payment of Taxes and Fees.

            If this Court finds that the case should proceed to the merits at to the four remaining

     claims, or any State Farm Florida insured, it should reconsider its prior ruling that actual cash

     value includes taxes and fees. First, Plaintiffs have failed to identify which of the two State

     Farm policies apply to which of the four remaining insureds (or any of the class members).

     Second, actual cash value is the fair market value of the vehicle and nothing more. Third, to

     the extent that the Court finds that taxes and fees are owed, only prorated taxes and fees are

     due.

                    1.      State Farm had two policies during the class period, but Plaintiffs fail
                            to address the second policy or distinguish which class members had
                            which policy.

              There are two State Farm policies at issue over the class period, which Plaintiffs have

     failed to address. Anthony Sos’s Policy provides that State Farm will: “Pay the actual cash

     value of the covered vehicle minus any applicable deductible.” Ex. A (emphasis added). This

     Policy does not include a definition of actual cash value. The other operative Policy in Florida

     during the relevant time period (Form 9810.7) similarly provides for coverage of actual cash

     value, and that Policy provides that “Actual cash value is determined by the market value, age

     and condition at the time the loss occurred.” Ex. B. This definition is consistent with State

     Farm’s argument that actual cash value means simply the market value of the vehicle, and

     clearly puts insureds on notice that actual cash value does not include taxes and fees. Plaintiffs

     have failed to address the second Policy. Plaintiffs have also failed to identify which of the

     insureds were insured under each policy, so the Court should not simply apply Sos’s Policy to

     all potential class members.




                                                    15
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 16 of 22 PageID 9285




                    2.      Actual cash value is the fair market value of the vehicle.

            State Farm maintains that actual cash value in the context of insurance policies in

     Florida is unambiguous: “The expression ‘actual cash value’ is an often-used appraisal term,

     generally synonymous with ‘market value’ or ‘fair market value. Thus when the Policy

     provides for ‘actual cash value’ it means ‘fair market value’ . . . .” Am. Reliance Ins. Co. v.

     Perez, 689 So. 2d 290, 291 (Fla. 3d Dist. Ct. App. 1997) (citing Black’s Law Dictionary 53

     (4th ed. 1968)). The Eleventh Circuit has similarly ruled that the term “actual cash value” is

     unambiguous and means the “fair market value, of the item—that is, the fair or reasonable cash

     price for which the property could be sold in the market in the ordinary course of business.”

     United States v. Robertson, 493 F.3d 1322, 1332 (11th Cir. 2007).

            Equating “actual cash value” to mean “fair market value” is significant because “fair

     market value” is different than the “replacement cost of the vehicle,” the definition Plaintiff

     advocates.   Under Florida law, “[r]eplacement cost insurance is designed to cover the

     difference between what property is actually worth and what it would cost to rebuild or repair

     that property.” State Farm Fire & Cas. Co. v. Patrick, 647 So.2d 983, 983 (Fla. 3d Dist. Ct.

     App. 1994). “[R]eplacement cost policies provide greater coverage than actual cash value

     policies because depreciation is not excluded from replacement cost coverage, whereas it

     generally is excluded from actual cash value.” Trinidad v. Fla. Peninsula Ins. Co., 121 So. 3d

     433, 438 (Fla. 2013). And with this discrepancy, Plaintiffs hope to impose the extra contractual

     obligation of paying amounts beyond those imposed by the definition of actual cash value.

            Other insurance companies similarly treat actual cash value as a distinct concept from

     replacement cost, which may include taxes and fees, as have many courts interpreting the




                                                   16
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 17 of 22 PageID 9286




     meaning of actual cash value. See, e.g., Gill v. Progressive Direct Ins. Co., No. 2:06-CV-

     1151-MEF, 2008 WL 130774, at *4 (M.D. Ala. Jan. 10, 2008) (“While the policy does not

     define ‘actual cash value’, it is apparent . . . that ‘actual cash value’ would include an

     adjustment for the actual physical condition, and would not be merely equivalent to its

     replacement value.”); Seckinger-Lee Co. v. Allstate Ins. Co., 32 F. Supp. 2d 1348, 1358 (N.D.

     Ga. 1998) (actual cash value and replacement value are separate amounts); Clark v. Clarendon

     Ins. Co., 2002-1314 (La. App. 3 Cir. 3/26/03); 841 So. 2d 1039, 1045-46 (finding that policy

     did not include sales tax despite actual cash value statute including sales tax). The fact that the

     State Farm policies both provide for the lesser of the cost to repair or replace or actual cash

     value supports State Farm’s interpretation of the policies that these concepts are two separate

     and distinct amounts. Actual cash value is simply the fair market value of the vehicle and does

     not include costs that are incurred to replace the vehicle.

                    3.      Leased vehicles only incur monthly taxes and $54.25 in fees.

            To the extent that the Court finds that taxes and fees are owed, the Court should only

     require a pro-rated repayment of leased vehicle taxes and $54.25 in fees because that is all an

     insured leasing a vehicle would have paid. Under Florida law, full sales tax is not due upon

     the lease of a vehicle. Rather, sales tax is charged on a monthly basis, is only charged on the

     “gross proceeds” of the lease (not on the purchase value of the vehicle), and only for the life

     of the lease. See Rule 12A-l.071(1)(c), Florida Administrative Code. Thus, none of the class

     members ever paid full sales tax on their leased vehicles. The amount of sales taxes that they

     actually paid would vary depending on how long they held their leases before the total loss. If

     the Plaintiffs were granted the full 6% plus county tax on their total losses, they would recover




                                                     17
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 18 of 22 PageID 9287




     more than they ever paid in taxes. Similarly, leased vehicles are only charged $54.25 for a title

     transfer fee, which is less than owned vehicles. Fla. Stat. § 319.32. Plaintiffs acknowledge

     that this lesser amount applies to leased vehicles. Mot. at fn. 5.

            If the Court required the full value of sales tax and fees to be paid, this would make the

     Policy’s “lesser of” language superfluous. Under both policies, State Farm only agrees to pay

     the lesser of the actual cash value and the cost to repair or replace the vehicle. Exs. A, B. By

     requiring State Farm to pay the cost to replace a leased vehicle with an owned vehicle

     (including full sales tax and transfer fees) as the actual cash value, then there is no meaningful

     difference between the actual cash value and the cost to repair or replace the vehicle. “A

     contract is not to be read so as to make one section superfluous, and so all the various

     provisions of a contract must be so construed as to give effect to each.” Austin Commer., Ltd.

     P'ship v. L.M.C.C. Specialty Contractors, Inc., 268 So. 3d 215, 220 (Fla. Dist. Ct. App. 2019).

     Thus, the Court should not interpret actual cash value to include taxes and fees greater than

     what Plaintiffs ever paid on their leased vehicles.

            Further, Plaintiffs have failed to identify for any of the four remaining claims whether

     State Farm’s partial payment covers all sales taxes actually incurred. And Plaintiffs have not

     put forward any evidence of the amount of taxes paid by any leaseholder on their vehicle—

     such evidence would be individualized and would certainly necessitate de-certifying the class.

     Plaintiffs’ motion for summary judgment should be denied because they have not proven that

     State Farm breached its policies.




                                                    18
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 19 of 22 PageID 9288




            C.      Plaintiff Does Not Even Attempt to Prove Any Damages, And State Farm
                    Is Entitled to a Jury Trial.

            Rather than actually provide evidence that damages are owed to any individual insured

     or present evidence of some class-wide damages model, Plaintiffs have asked this Court to

     appoint a special master or magistrate judge to oversee the damages determinations. This is

     inappropriate because Plaintiffs bear burden to prove damages. Plaintiff must prove by

     “reference to material on file, that there are no genuine issues of material fact that should be

     decided at trial.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). Here, State

     Farm is not even entirely clear which claims Plaintiffs believe still are owed money, in what

     amount, or why. In large part, this is because Plaintiffs never requested any claim file other

     than Anthony Sos’s file, even though Plaintiffs were fully aware that the spreadsheet State

     Farm produced in this litigation was not able to provide the level of detail necessary to assess

     damages. For instance, many of the claims reviewed in the remediation were not owed sales

     taxes because they were not settled as a total loss, even though State Farm’s spreadsheet

     showed that these claims were opened as a total loss. Graff Decl. ¶ 14. Similarly, the

     spreadsheet does not show whether a vehicle is a tax-exempt vehicle, so no sales tax was ever

     paid or owed. Thus, the spreadsheet alone is not sufficient evidence of damages.

             The Supreme Court has cautioned that simply because a case is a class action, that

     procedural mechanism does not give “plaintiffs and defendants different rights in a class

     proceeding than they could have asserted in an individual action.” Tyson Foods, Inc. v.

     Bouaphakeo, 136 S.Ct. 1036, 1048 (2016). And, the First Circuit has recently reiterated this

     point and found that when a defendant has no meaningful opportunity to contest liability or

     damages, then the class action cannot be maintained. In re Asacol Antitrust Litig., 907 F.3d




                                                   19
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 20 of 22 PageID 9289




     42, 52-53 (1st Cir. 2018). In order to even maintain a class, plaintiffs must demonstrate that

     “damages are capable of measurement on a classwide basis.” Comcast Corp. v. Behrend, 133

     S.Ct. 1426, 1433 (2013). They have not done so here.

            Instead of proving damages, Plaintiffs ask for a special master or magistrate judge, but

     Plaintiffs have not made any proposal for what process would be used by a special master or

     magistrate judge in assessing damages. Discovery is closed in this case, and it is not for State

     Farm to prove that damages are not owed on any particular claim—Plaintiffs must show that

     they are entitled to damages. It appears Plaintiffs are attempting to side-step this burden of

     proof and essentially force State Farm to arbitrate damages by engaging in some kind of back-

     and-forth process to determine damages. The time for that has passed. If Plaintiffs cannot

     prove their damages, summary judgment on their breach of contract should be denied, and

     State Farm is entitled to a jury trial. Borgh v. Gentry, 953 F.2d 1309, 1311 (11th Cir. 1992)

     (“[T]he issue of breach of contract is a legal issue to be tried by a jury.”); Martin v. Am. Sleep

     Med., LLC, No. 3:14-CV-401-J-39JBT, 2015 WL 13359439, at *3 (M.D. Fla. June 11, 2015)

     (finding that a breach of contract claim proceeds to trial after denial of a plaintiff’s motion for

     summary judgment).4

     IV.    CONCLUSION

            For the reasons stated above, the Court should deny Plaintiffs’ motion for summary

     judgment.



     4
      State Farm is entitled to a jury trial, even though it did not demand one in its Answer, because
     Plaintiff made a jury demand in his Complaint. “When a proper jury demand has been made,
     such demand applies to all parties for the duration of the case.” Beron v. Alvarez, No. 8:10-
     CV-1014-T-33TBM, 2011 WL 5358684, at *2 (M.D. Fla. Nov. 2, 2011).




                                                     20
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 21 of 22 PageID 9290




           DATE: February 14, 2020

                                        Respectfully submitted,

                                        /s/ Daniel F. Diffley
                                        Daniel F. Diffley (pro hac vice)
                                        Cassandra K. Johnson (pro hac vice)
                                        ALSTON & BIRD LLP
                                        1201 W. Peachtree Street
                                        Atlanta, Georgia 30309
                                        Tel.: 404-881-7000
                                        Fax: 404-881-7777

                                        Johanna W. Clark
                                        Florida Bar No. 196400
                                        CARLTON FIELDS, P.A.
                                        450 S. Orange Avenue, Suite 500
                                        Orlando, Florida 32801
                                        Tel.: 407-849-0300
                                        Fax: 407-648-9099
                                        Attorneys for Defendant, State Farm Mutual
                                        Automobile Insurance Company




                                        21
Case 6:17-cv-00890-PGB-LRH Document 207 Filed 02/14/20 Page 22 of 22 PageID 9291




                                     CERTIFICATE OF SERVICE

             I hereby certify that on the 14th day of February, 2020, I electronically filed the

     foregoing document with the Clerk of the Court using CM/ECF which will send a notice of

     electronic filing to all counsel or record.

                                                    /s/ Daniel F. Diffley
                                                    Attorney for Defendant




                                                    22
